Harvey, J.
(dissenting in part): I dissent to that part of the opinion holding that the civilians in the training camps are entitled to compensation. The statute makes the compensation payable to those who served “in any branch of the army, navy or pjarine corps of the United States.” Necessarily, the question arises when anyone presents a claim for compensation as to whether or not he served in the army, navy or marine corps of the United States. *281What constitutes that body is governed by the laws of the United States. Those in the training camps were composed of three classes: Officers of the regular army, enlisted men of the regular army, and civilian students who were candidates to become members of the officers’ reserve corps. In United States v. Rider, 43 Sup. Ct. Rep. 382, the history of the organization of the training camps is thus stated:
“In 1915, the war department, responding to a popular agitation for preparedness, on its own initiative and without legislative authority, organized training camps, where civilians were given military instruction. Those who attended were required to pay transportation and subsistence, to buy their uniforms, and to serve without pay. Legislative authority was given for these camps in section 54 of the National Defense Act of June 3, 1916 (39 Stat. 194; Comp. St. § 3071b). This provided transportation, uniforms, and subsistence, but no pay. The Army Appropriation Act of August 29, 1916 (39 Stat. 648), gave funds for future camps for the fiscal year 1917, and authorized reimbursement for transportation and subsistence to persons who had attended camps prior to the act of June 3, 1916. See 23 Comp. Dec. 217. Such was the state of legislation when the war began, April 6, 1917. At this time, civilians and enlisted men of the regular army and of the national guard in federal service were being sent to training camps to become officers. The civilians received no pay. The enlisted men received the pay of their respective grades. By the Appropriation Act of May 12, 1917, (40 Stat. 69, 70) an appropriation of more than $3,000,000 was made to enable the secretary of war to pay to civilians designated by him for training as officers not exceeding $100 a month as pay, provided they would agree to accept appointment in the officers’ reserve corps in such grade as might be tendered.” (p. 383.)
The oath tálcen by the civilian students at these camps quoted in the majority opinion, is not the oath of a soldier, and they were not regarded by the officials of the war department as being a part of the army. Each time the question has come up for decision before the judge advocate general it has been so held. In the opinion by the judge advocate general of November 12, 1917, the question arose as to whether or -not the three months in training camp applied upon army service for the purpose of the computation of longevity pay and it was there held the time spent in the training camp could not be regarded as time served in the army. It was said:
“Certainly service in a training camp under an enlistment having for its sole purpose training for entrance into the Army of the United States as an officer and not' binding the enlisted man to any service unless accepted as an officer cannot be said to be service in the accepted sense of enlisted service.” (p. 220.)
*282In the opinion of the judge advocate general of March 26, 1918, it was said:
“A civilian died while in attendance at a training camp as a candidate for a commission in the Army of the United States.' Apparently the body was shipped home by the government. Held, that there is no legal authority for the reimbursement by the government of the funeral expenses incurred by the family of the deceased. The regulations covering enlistment of civilians for service in civilian training camps (’Spec. Reg. No. 49, 1917) contain no provision for payment of burial expenses of any candidate who may die while under such enlistment. Nor are such civilian candidates on the ‘army active list’ as that term is employed 'in the provision contained in the sundry civil appropriation act (40 Stat. 105, 130) for payment of funeral expenses of officers and enlisted men on the army active list and reimbursement of individuals who have borne such expenses. For the same reason it has been decided that a civilian member of the training camp who died while under training could not be viewed as an officer or an enlisted man within the meaning of the act of May 11, 1908 (35 Stat. 106, 108) as amended by the act of March 3, 1909 (35 Stat. 732, 735) providing for payment to the widow or other person previously designated by decedent for that purpose of an amount equal to six months’ pay at the rate received by such officer or enlisted man at the date of death.” (Vol. 2, 1918, p. 213.)
It will be noted under the statute that these people were candidates for positions in the officers’ reserve corps. I find nothing in the statutes or in any of the decisions or rulings of the war department or of the courts to indicate that these candidates were subject to court-martial or that they were deprived of any of their civil rights. If this were a legislative question, as distinct from a judicial one, some reasons might be suggested as to why they are not entitled to this compensation. Those who attended the training camps in 1917 received pay at $100 a month, while the regular soldiers drew $80; there were many more applications for an opportunity to attend the training camps than could be accommodated. But we are not deciding a legislative-question. The question before us is a judicial one and simply resolves itself into the question: Were these persons a part of the army? If so, they are entitled to compensation, and if not, they are not entitled to compensation. When we break away from this rule of interpreting this statute, we do the persons for whom the compensation was intended an injustice by taking money away from them and giving it to persons to whom it does not belong, and permit ourselves to be guided by considerations other than those which should control us. Especially is this true since the fund is inadequate.
(Piled August 4,1923.)